Citation Nr: 0000586	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  97-30 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to an increased disability rating for the 
residuals of a gunshot wound of the right shoulder with 
acromioclavicular (AC) traumatic arthritis, currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967.

This appeal arises from rating decisions of the Winston-
Salem, North Carolina, Regional Office.  The appeal for 
service connection for hearing loss disability arises from a 
rating decision of April 1997.  The veteran appealed this 
decision to the Board of Veterans' Appeals (Board) and in an 
August 1998 decision, the case was remanded to the RO for 
additional evidentiary development.  This issue is again 
before the Board for consideration.  

The appeal for an increased disability rating for the 
residuals of the gunshot wound to the right shoulder arises 
from a rating decision of January 1998.

This decision will address the issue of service connection 
for hearing loss.  The remand that follows will address the 
increased rating issue.


FINDING OF FACT

No medical evidence has been presented or secured to render 
plausible a claim that any current hearing loss is the result 
of a disease or injury incurred in service.


CONCLUSION OF LAW

The claim for service connection for hearing loss is not well 
grounded, and there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Hearing loss

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for sensorineural 
hearing loss may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (1999).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98. 

The Board has reviewed all the evidence of record.  On the 
audiological evaluation in November 1964 at entry into 
service, pure tone thresholds, in decibels, were as follows 
(based on conversion from ASA standards to ISO-ANSI 
standards):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
15
20
LEFT
25
25
15
15
20

On the audiological evaluation in October 1967 for release 
from active duty, pure tone thresholds, in decibels, were as 
follows (based on conversion from ASA standards to ISO-ANSI 
standards):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10

5
LEFT
15
10
10

5

The report of medical history, also dated in October 1967 for 
release from active duty, notes the veteran indicated that he 
did not have ear trouble or hearing loss.

On the VA audiological evaluation in September 1996, pure 
tone air conduction thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
60
60
LEFT
10
15
55
90
85

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 80 percent in the left ear.

On the VA audiological evaluation in November 1996, pure tone 
air conduction thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
20
65
60
LEFT
5
15
50
85
85

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.  The 
audiological case history notes that the veteran reported the 
onset of hearing loss 15 years previously with gradual 
progression.

On the VA audiological evaluation in January 1999, pure tone 
air conduction thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
70
75
LEFT
25
25
55
90
90

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 82 percent in the left ear.  In 
the report summary, the examiner indicated that based on a 
review of the service medical records and the claims file, it 
was not likely that the veteran's present sensorineural 
hearing loss was related to service. 

Here, the veteran was first shown to have hearing loss by VA 
standards in 1996.  See 38 C.F.R. § 3.385 (1999).  Therefore, 
the Board finds that there is sufficient medical evidence of 
a current disability, and the first element of a well-
grounded claim has been satisfied.

The veteran's DD-214 indicates that his military occupational 
specialty (MOS) was infantryman and he was awarded the Combat 
Infantryman Badge and a Purple Heart.  See 38 U.S.C.A. 
§ 1154(b) (West 1991).  He has given a history of noise 
exposure from exposure to artillery and gunfire noise, with 
explosive devices, throughout his military career.  The 
veteran's statements are consistent with the circumstances of 
his service.  Therefore, the Board finds that there is 
sufficient lay evidence of incurrence of an injury during 
service, and the second element of a well-grounded claim has 
been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
having hearing loss symptomatology since active service.  
Presuming this history to be credible for the purpose of 
establishing a well-grounded claim, there is still no medical 
evidence of record of a nexus between the present disability 
and the post-service symptomatology.  Savage, 10 Vet. App. at 
497 (holding that veteran's own testimony that he sustained a 
back injury in service, walked with a limp ever since, and 
received heat treatments over the years is presumed credible 
for the purpose of establishing a well grounded claim because 
it is not inherently incredible or beyond the competence of a 
lay person to observe and continuity of symptomatology had 
therefore been established even if the record did not contain 
service medical records showing treatment in service for a 
back problem); see Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) (per curiam order noting Board's fundamental authority 
to decide a claim in the alternative).  Medical expertise is 
required to relate the present disability etiologically to 
the veteran's post-service symptoms.  However, there are no 
medical opinions contained in any of the veteran's post-
service medical records relating his current hearing loss to 
any inservice finding or event or to the post-service 
symptomatology.  To the contrary, the VA examiner in January 
1999 determined that it was not likely that the veteran's 
hearing loss was related to active service. While the veteran 
reported that this examiner told him that his hearing loss 
was related to inservice noise exposure, "hearsay medical 
evidence" does not constitute competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69 (1995). 

Although the veteran may have continuously experienced 
hearing loss symptomatology since active service, there is no 
medical evidence in the record at all tending to show that 
there were underlying chronic disability which caused the 
symptoms in service and that that underlying disability also 
has caused all the intermittent complaints of symptomatology 
experienced since service.  Similarly, there is no medical 
evidence tending to show that the symptoms in service 
represented chronic hearing loss disability rather than acute 
and transitory condition.  While the veteran has ascribed his 
current disability to active service, his statements do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

The Board is cognizant that the veteran engaged in combat 
with the enemy; however, there still must be medical evidence 
tending to show that a nexus, or link, between an inservice 
disease or injury and the current hearing loss is plausible.  
See Wade v. Brown, 11 Vet. App. 302, 304-5 (1998); see also 
Arms v. West, 12 Vet. App. 188 (1999); Kessel v. West, No. 
98-772 (U.S. Vet. App. Sept. 20, 1999).  As discussed above, 
there is no such evidence in this case.

Because no medical evidence has been presented or secured to 
render plausible a claim that any current hearing loss 
disorder diagnosed many years after service had its onset in 
service or is the result of, or related to, any disease 
contracted or injury sustained in active military service, 
the Board concludes that this claim is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for hearing loss.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations with regard to the veteran's claim under 
38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for bilateral hearing loss disability is 
denied.


REMAND

Residuals of a gunshot wound of the right shoulder with AC 
traumatic arthritis

The veteran has indicated that the residuals of the gunshot 
wound to the right shoulder are more severe than reflected by 
the 30 percent disability rating assigned.  The veteran has 
not received a VA examination to assess the present level of 
disability of his shoulder during the period of his current 
claim and appeal.  Accordingly, this case must be returned to 
the RO for examination of the veteran.  

VA medical records indicate the veteran has complained of 
pain, numbness, and tingling in his upper back and into his 
arms with the symptoms being more severe on the right.  The 
record does not contain medical evidence to show whether the 
veteran's claimed neurologic symptoms are related to his 
service connected gunshot wound residuals or whether the 
symptoms are related to causes that are not service 
connected.  Therefore, this case will be returned to the RO 
for additional examination of the veteran to determine 
whether the claimed neurologic symptoms are related to the 
residuals of the gunshot wound to the left shoulder.

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims, under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1999), as set forth in Littke v. Derwinski, 1 Vet. App. 90 
(1990), requires that the VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.

Accordingly, this case is REMANDED for the following:

1.  Request that the veteran provide a 
list of those (VA and private medical 
providers) who have treated him for any 
right shoulder disorder since 1998.  
Obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file. 

If any private treatment is reported and 
the records are not obtained, the veteran 
and his representative should be told of 
the negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (1999).

2.  Schedule the veteran for an 
appropriate VA examination(s) of the 
right upper extremity.  The examiner(s) 
should be provided a copy of this remand 
together with the veteran's entire 
claims folder, and the examiner(s) is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner(s) should review the results of 
any testing prior to completion of the 
report(s).

The examiner(s) should identify all 
residuals attributable to the veteran's 
service-connected residuals of a gunshot 
wound of the right shoulder with AC 
traumatic arthritis, to include any 
scars, muscle, neurological, and 
orthopedic residuals.  

The examiner should note the range of 
motion for the right shoulder (forward 
elevation, abduction, internal rotation, 
and external rotation as expressed in 
degrees and as measured by a goniometer) 
and should state what is considered 
normal range of motion.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner(s) is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the right shoulder is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner(s) should specifically 
discuss the severity of any muscle 
impairment, and identify which, if any, 
muscle groups are involved.  38 C.F.R. 
§ 4.73 (1999).  

The examiner(s) should state whether 
there are any neurological residuals 
associated with the veteran's service-
connected right shoulder disorder and 
identify any nerves involved.  The 
examiner should also specifically discuss 
the extent, if any, of paralysis of the 
nerves involved.  38 C.F.R. § 4.124a 
(1999).

The examiner(s) should also describe in 
detail the veteran's scars, to include 
the length and width.  The examiner(s) 
should note whether there is any 
tenderness or pain on objective 
demonstration and any ulceration and 
whether or not the scar(s) are poorly 
nourished or superficial or impose any 
limitation on function.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 
7805 (1999).

The examiner(s) must provide 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the residuals of the conditions 
in issue, such testing or examination is 
to be accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report(s).  
If the requested examination(s) do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report(s) 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination(s).  See Esteban v. Brown, 6 
Vet. App. 259 (1994).

5.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 



